Exhibit 10.6

 

FOURTH AMENDED AND RESTATED EXCHANGE AGREEMENT

THIS FOURTH AMENDED AND RESTATED EXCHANGE AGREEMENT (this “Agreement”), dated as
of August 9, 2006, is entered into among MAINLINE SUB LLC, a Delaware limited
liability company (“Holdco”), BUCKEYE GP LLC, a Delaware limited liability
company (the “General Partner”), BUCKEYE PARTNERS, L.P., a Delaware limited
partnership (the “Partnership”), MAINLINE L.P., a Delaware limited partnership
(the “OLP GP”), BUCKEYE PIPE LINE COMPANY, L.P., a Delaware limited partnership
(“BPLCLP”), LAUREL PIPE LINE COMPANY, L.P., a Delaware limited partnership
(“Laurel”), EVERGLADES PIPE LINE COMPANY, L.P., a Delaware limited partnership
(“Everglades”), and BUCKEYE PIPE LINE HOLDINGS, L.P., a Delaware limited
partnership (collectively with BPLCLP, Laurel, and Everglades, the “Operating
Partnerships”).

WITNESSETH:

WHEREAS, Buckeye Pipe Line Company LLC, a Delaware limited liability company
(the “Former GP”), Buckeye Management Company LLC, a Delaware limited liability
company (“BMC”), Glenmoor LLC, a Delaware limited liability company
(“Glenmoor”), the Partnership and the Operating Partnerships entered into the
Exchange Agreement, dated as of August 12, 1997 (the “Original Agreement”), the
transactions contemplated by which were consummated on such date effective as of
11:59 P.M.;

WHEREAS, the Original Agreement was amended and restated in its entirety on
May 2, 2002, as of May 4, 2004 and as of December 15, 2004 (as so amended and
restated, the “Prior Agreement”);

WHEREAS, the Partnership is governed pursuant to an Amended and Restated
Agreement of Limited Partnership (the “Master Partnership Agreement”), dated as
of August 9, 2006, between the General Partner and the limited partners of the
Partnership (the “Limited Partners”), as amended; the Operating Partnerships,
are governed pursuant to similar Amended and Restated Agreements of Limited
Partnership, each dated as of August 9, 2006, as amended, between the OLP GP and
the Partnership (collectively, the “Operating Partnership Agreements”);

WHEREAS, in connection with the Original Agreement, the Partnership (i) issued
limited partnership units of the Partnership (“LP Units”) to Buckeye Pipe Line
Services Company, a Pennsylvania corporation (the “Company”), whose shares of
capital stock are owned by the Buckeye Pipe Line Services Company Employee Stock
Ownership Plan Trust (referred to herein as the “ESOP”) in exchange for shares
of Glenmoor stock (the “Exchange Shares”), and (ii) contributed an undivided
interest in the Exchange Shares to the Operating Partnerships as of the date of
the Original Agreement;

WHEREAS, the Operating Partnerships transferred and assigned the Exchange Shares
to the Former GP as of the date of the Original Agreement in exchange for the
release of certain obligations that the Partnership had to BMC (as the former
general partner of the Partnership) and the Former GP, and the Operating
Partnerships had to the Former GP; Glenmoor and BMC caused the Former GP to
receive the Exchange Shares and to release such obligations of the


--------------------------------------------------------------------------------


Partnership and the Operating Partnerships; and the Exchange Shares were further
transferred by the Former GP to BMC and by BMC to Glenmoor;

 

WHEREAS, the General Partner was the general partner of the Operating
Partnerships, and pursuant to an Amended & Restated Contribution, Conveyance and
Assumption Agreement dated August 9, 2006, assigned its general partner
interests in the Operating Partnerships and all its right, title and interest in
the Prior Agreement, to the extent relating to the role of general partner of
the Operating Partnerships, to the OLP GP (the “Assignment Agreement”); and

WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement in its entirety to reflect the organizational changes recited
above.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

ARTICLE I
THE EXCHANGE

Upon the terms and subject to the conditions of this Agreement, the Operating
Partnerships have transferred and assigned the Exchange Shares to the Former GP
in exchange for the release of certain obligations of the Partnership to BMC (as
the former general partner of the Partnership) and the Former GP, and of the
Operating Partnerships to the Former GP, as set forth in Article II below.

ARTICLE II
RELEASE OF OBLIGATIONS

2.01                           Obligations to Reimburse for Executive
Compensation.  (a) Upon the terms and subject to the conditions of this
Agreement, the General Partner and the OLP GP, for themselves and their
affiliates, successors and assigns, hereby and irrevocably release, relinquishe
and discharge the Partnership and the Operating Partnerships from any and all
liability, obligation, claim, demand, action or suit of any kind or nature, in
law or in equity, whatsoever, known or unknown, which may be asserted for or on
account of or arising out of or in any manner relating to the Partnership’s
and/or the Operating Partnerships’ obligations pursuant to Section 7.4(b) of the
Master Partnership Agreement and the Operating Partnership Agreements or
otherwise to reimburse the General Partner, the OLP GP or their affiliates for
total compensation, including all benefits, paid for the four highest salaried
officers performing duties for the General Partner with respect to the functions
of operations, finance, legal, marketing and business development, treasury, or
performing the function of President of the General Partner following the date
of the Original Agreement.  Nothing in this Section 2.01(a) shall be deemed to
waive the obligations of the Partnership and the Operating Partnerships to
reimburse the General Partner and the OLP GP for (i) employee fringe benefits
and retirement benefits for their executives relating to services performed
prior to the date of the Original Agreement, (ii) obligations under severance
agreements with their executives to the extent currently reimbursable under the
Master Partnership Agreement or (iii) any obligations in respect of their
executives which are not related to compensation, including, without limitation,
indemnification obligations.

(b)                                 Holdco, the General Partner and the OLP GP
agree, unless the General Partner is removed as general partner of the
Partnership, to perform the executive level functions

2


--------------------------------------------------------------------------------




referred to in Section 2.01(a) for the benefit of the Partnership and the
Operating Partnerships in a manner satisfactory to the board of directors of the
General Partner.

 

2.02                           ESOP Obligations Generally.  As of December 15,
2004, Holdco acknowledges that it has received all reimbursements due to it from
the Partnership and the Operating Partnerships pursuant to the terms of the
Prior Agreement in respect of (i) cash contributions made or to be made by the
Company to the ESOP pursuant to the terms of the ESOP trust agreement, as
necessary for the ESOP to make all payments of principal, interest and premium
due under the Note Agreement, dated as of May 4, 2004, among the ESOP, The
Prudential Insurance Company of America, Pruco Life Insurance Company and Pruco
Life Insurance Company of New Jersey (the “Note Agreement”), (ii) cash deposits
made or to be made by the Company pursuant to an obligation to maintain a
minimum value of collateral pledged to secure the obligations of the ESOP or the
Company in respect of the Note Agreement, (iii) income taxes incurred by the
Company on the sale of LP Units made to satisfy the redemption obligations
described in Section 2.03 below, and (iv) routine administrative charges and
expenses common to employee stock ownership plans incurred in connection with
the operation of the ESOP.  Each of Holdco, the General Partner and the OLP GP
hereby release, relinquish and discharge the Partnership and the Operating
Partnerships from any and all further liability, obligation, claim, demand,
action or suit of any kind or nature, in law or in equity, whatsoever, known or
unknown, which may be asserted for or on account of or arising out of or in any
manner relating to the foregoing obligations under the Prior Agreement.

2.03                           No ESOP Contributions for Departing Employees. 
Holdco, the General Partner and the OLP GP acknowledge that neither the
Partnership nor the Operating Partnerships shall be obligated to reimburse
Holdco, the General Partner or the OLP GP for obligations to redeem the ESOP
accounts of departing employees upon the termination of their employment with
the Company, or for any other costs or expenses of or relating to the operation
of the ESOP other than those specified in Section 2.02(a) above.

2.04                           Representations and Warranties.  Holdco, the
General Partner and the OLP GP hereby represent and warrant to the Partnership
and the Operating Partnerships, as of the date of the Original Agreement, that
(a) neither the Company nor any entity treated as a single employer with the
Company under Sections 414(b), 414(c), 414(m), or 414(o) of the Internal Revenue
Code of 1986, as amended (the “Code”), or Section 4001(b) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), has incurred any
liability under any provision of ERISA or other applicable law relating to the
ESOP; (b) the ESOP has been administered, in all material respects, in
compliance with its terms and complies, both in form and operation, with the
applicable provisions of ERISA (including, without limitation, the funding and
prohibited transactions provisions thereof), the Code and other applicable laws;
and (c) the ESOP has been determined by the Internal Revenue Service to be
qualified within the meaning of Section 401 of the Code, and none of Holdco, the
General Partner or the OLP GP is aware of any fact or circumstances which would
adversely affect the qualified status of the ESOP.

ARTICLE III
AGREEMENT TO ACT AS GENERAL PARTNER

3.01                           Failure to Act as General Partner Over the ESOP
Period.  Except to the extent this obligation is assumed by a successor general
partner(s) pursuant to Section 3.02, the General Partner and the OLP GP shall
continue to serve as the general partner of the Partnership and the

3


--------------------------------------------------------------------------------




Operating Partnerships, respectively, until all principal, interest and premium
is paid in full under the Note Agreement and under any agreements or instruments
replacing the Note Agreements have been repaid, unless the Partnership shall be
sooner dissolved under Section 14.1(d) of the Master Partnership Agreement. 
Each Party hereto hereby (i) consents to the transactions set forth in the
Assignment Agreement, including the assignment of all general partner interests
in the Operating Partnerships by the General Partner to the OLP GP, and (ii)
agrees that the consummation of such transactions did not violate any provision
of the Prior Agreement.

3.02                           Assumption of Obligations by a Successor General
Partner.  If the General Partner or the OLP GP is removed as general partner of
the Partnership or one or more of the Operating Partnerships, respectively,
during the ESOP Period (but not if the General Partner or the OLP GP voluntarily
withdraws as general partner) pursuant to Section 13.1(b) of the Master
Partnership Agreement, or if the General Partner or the OLP GP transfers its
general partner interests in the Partnership or the Operating Partnerships
pursuant to Section 11.1 of the Master Partnership Agreement, the General
Partner or the OLP GP may cause the successor general partner of the Partnership
and the Operating Partnerships, respectively, to assume its respective
obligations, liabilities and duties under this Agreement.

ARTICLE IV
GENERAL PROVISIONS

4.01                           Entire Agreement.  This Agreement supersedes all
prior discussions and agreements among the parties hereto with respect to the
subject matter hereof and contains the sole and entire agreement among the
parties hereto with respect to the subject matter hereof.

4.02                           Headings.  The headings used in this Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

4.03                           Waiver and Amendment.  No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or of any other covenant,
duty, agreement or condition. Any amendment to this Agreement shall be effective
only if in a writing signed by each of the parties hereto.

4.04                           Severability.  If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof, or of such
provision in other respects, shall not be affected thereby.

4.05                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to a contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.

4.06                           Counterparts.  This Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

[signatures follow on next page]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party hereto has caused this Agreement amending and
restating the Prior Agreement to be signed by its officer duly authorized as of
the date first above written.

MAINLINE SUB LLC

 

 

 

By:

/s/ Robert B. Wallace

 

 

Name: Robert B. Wallace

 

Title: Senior Vice President, Finance,

 

and Chief Financial Officer

 

 

 

 

 

BUCKEYE GP LLC

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

Name: Robert B. Wallace

 

Title: Senior Vice President, Finance,

 

and Chief Financial Officer

 

 

 

 

 

MAINLINE L.P.

 

 

 

By: MAINLINE GP, INC.,

 

as General Partner

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

By: BUCKEYE GP LLC,

 

as General Partner

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 

[SIGNATURES CONTINUE ONTO NEXT PAGE]

 

 

[Fourth Amended and Restated Exchange Agreement]


--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BUCKEYE PIPE LINE COMPANY, L.P.

 

 

 

By: MAINLINE L.P.,

 

as General Partner

 

 

 

By: MAINLINE GP, INC.,

 

as General Partner

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 

 

LAUREL PIPE LINE COMPANY, L.P.

 

 

 

By: MAINLINE L.P.,

 

as General Partner

 

 

 

By: MAINLINE GP, INC.,

 

as General Partner

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 

 

EVERGLADES PIPE LINE COMPANY, L.P.

 

 

 

By: MAINLINE L.P.,

 

as General Partner

 

 

 

By: MAINLINE GP, INC.,

 

as General Partner

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 

[SIGNATURES CONTINUE ONTO NEXT PAGE]

 


--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

BUCKEYE PIPE LINE HOLDINGS, L.P.

 

 

 

By: MAINLINE L.P.,

 

as General Partner

 

 

 

By: MAINLINE GP, INC.,

 

as General Partner

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President, Administration,
General Counsel and Secretary

 


--------------------------------------------------------------------------------